Title: To Thomas Jefferson from Moustier, 28 September 1787
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Ce 28.7bre. 1787.

Mr. Le Coulteux a assuré au Cte. de Moustier qu’il y avoit ordre de recevoir toutes les lettres qui arriveroient au Havre pour l’A.S. [Amérique Septentrionale] toutes les fois que les Paquebots auroient été detenus par les vents contraires. L’ordre est même que les paquets soient renouvellés de quatre heures en quatre heures dans tous les cas de retard, si dans un pareil intervalle il arrivoit des lettres à la poste du Havre pour l’A.S.
A l’égard des passagers il n’y a d’autres raisons d’en refuser que lorsque le nombre de 23. fixé par l’arrêt du Conseil est complet. Ceux qui se presenteroient pour passer, dans le cas où le paquebot auroit été detenu au delà de l’epoque fixée, doivent etre reçus.
Le Cte. de Moustier s’empresse de faire passer cet avis à Monsieur Jefferson qu’il a l’honneur de prier d’agreer ses très sinceres complimens.
